                                                                                                                  Case 19-10316-LSS                                                                                                                   Doc 418   Filed 08/20/19   Page 1 of 2



                                                                                                                                                                 IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                                                                                      FOR THE DISTRICT OF DELAWARE

          In re:                                                                                                                                                                                                                                                    Chapter 7

          BEAVEX HOLDING CORPORATION, et al.,                                                                                                                                                                                                                       Case No. 19-10316 (LSS)

                                                                                                                                                                                                                               Debtors.1                            Jointly Administered



                                                                                                                                  NOTICE OF AGENDA OF MATTERS SCHEDULED
                                                                                                                                FOR HEARING ON AUGUST 22, 2019, AT 11:00 A.M. (ET)
I.                             MATTER WITH CERTIFICATION OF COUNSEL

                                                             1.   Motion of Kulwant Kaler, Gurjit Singh, Sarvraj Singh, a Minor through Kulwat Kaur,
                                                                  Guardian Ad Litem, Navit Kaur, a Minor through Kulwant Kaur, Guardian Ad Litem,
                                                                  and Hartegveer Singh, a Minor through Kulwant Kaur, Guardian Ad Litem,
                                                                  Individually and as Successors-In-Interest to Jasvir Kaur, Decedent for Relief from
                                                                  the Automatic Stay (Filed: 7/23/2019; D.I. 401)	  

                                                             Objection/Response Deadline: August 15, 2019, at 4:00 p.m. (extended for the Chapter 7
                                                             Trustee to August 19, 2019)

                                                             Objections/Responses Received: None.
                                                             Related Documents:

                                                                                                                        A.   Stipulation to Modify the Automatic Stay (Filed: 8/20/19; D.I. 416)

                                                                                                                        B.   [Proposed] Order Modifying the Automatic Stay (Filed: 8/20/2019; D.I. 417-1)
                                                                                                                        C.   Certification of Counsel Regarding Order Modifying Automatic Stay (Filed:
                                                                                                                             8/20/2019; D.I. 417)
                                                             Status: The Movant and the Chapter 7 Trustee have resolved all issues and a Stipulation
                                                                     and Proposed Order have been filed. The Court may enter the Proposed Order at
                                                                     its earliest convenience




  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
  1
   	  The Debtors and the last four digits of their respective federal tax identification numbers are: BeavEx Holding
  Corporation (7740); BeavEx Acquisition, Inc. (5497); BeavEx Incorporated (7355); JNJW Enterprises, Inc. (4963);
  and USXP, LLC (2997).	  
             Case 19-10316-LSS   Doc 418   Filed 08/20/19   Page 2 of 2



                                     BIELLI & KLAUDER, LLC
Dated: August 20, 2019               /s/ David M. Klauder
                                     David M. Klauder (No. 5769)
                                     1204 N. King Street
                                     Wilmington, DE 19801
                                     Telephone: 302-803-4600
                                     Facsimile: 302- 397-2557
                                     dklauder@bk-legal.com
                                     Proposed Counsel to George L. Miller, Chapter 7
                                     Trustee for the Bankruptcy Estates of BeavEx
                                     Holding Corporation, et al.




                                       2
	  
